Citation Nr: 0728090	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
actinic keratosis.    

2. Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




 ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that continued a 50 percent evaluation for 
PTSD.  The case was then returned to Montgomery, Alabama 
which has jurisdiction of the claim.  

This matter also arises from an August 2005 rating decision 
wherein the Montgomery RO reopened the veteran's claim and 
denied entitlement to service connection for actinic 
keratosis due to exposure to Agent Orange.  

The veteran presented testimony at a personal video 
conference hearing in July 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed March 2003 rating decision, the RO denied 
entitlement to service connection for actinic keratosis 
claimed as a skin condition.  

2. Evidence received since the March 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for actinic 
keratosis due to exposure to Agent Orange, is cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2003 RO decision that denied entitlement to 
service connection for actinic keratosis claimed as a skin 
condition secondary to Agent Orange is final.  38 U.S.C.A. § 
7104 (West 2002).

2. New and material evidence to reopen the claim of 
entitlement to service connection for actinic keratosis 
claimed as a skin condition secondary to Agent Orange 
exposure has not been received, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

With respect to the issues involving the question of whether 
new and material evidence has been received to reopen 
previously denied claims, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  That case addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.

In the present case, the May 2005 notice letter informed the 
veteran as to the definitions of new and material evidence, 
and also identified the bases for the prior denial of the 
claim.  As such, that communication satisfies the 
requirements under Kent.

The May 2005 letter, issued prior to the Dingess/Hartman 
decision did not inform the veteran of the laws pertaining to 
disability ratings or effective dates, nor does it appear 
that a subsequent letter with such notice was issued.  
However, because the instant decision denies the reopening of 
the veteran's claim for entitlement to service connection, no 
higher rating or effective date will be assigned.  As such, 
there is no prejudice to the veteran.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  As the Board concludes below that new and 
material evidence has not been received to reopen a claim of 
entitlement to service connection for actinic keratosis due 
to exposure to Agent Orange, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No further medical examination or a medical 
opinion is necessary to decide the claim, as new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for actinic keratosis.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  As the appellant's current request to 
reopen was received after this date, the amended version of 
38 C.F.R. § 3.156 applies.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Legal criteria for service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

With chronic disease shown as such in service (or within a 
pertinent presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
Specifically, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Even when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  The provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

III. Discussion
New and material evidence- actinic keratosis

In November 2002, the veteran first filed a claim for 
benefits for a skin condition resulting from Agent Orange 
exposure.  In a rating decision in March 2003, the RO denied 
entitlement to service connection for actinic keratosis 
claimed as a skin condition as a result of exposure to 
herbicides.  The veteran was notified of the denial by letter 
dated in March 2003.  He did not appeal the determination and 
thus, it became a final decision.  

Based on the procedural history outlined above, the issue for 
consideration as to the cervical spine is whether new and 
material evidence has been received to reopen the claim.  
Moreover, the Board notes that the RO reopened the claim in 
the August 2005 rating action that is the basis for the 
present appeal.  However, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Evidence considered at the time of the March 2003 rating 
decision included service medical records from January 1966 
through October 1969, a VA dermatology clinic note in January 
2003, and private medical records.  The service medical 
records did not demonstrate any complaints or treatment 
referable to a skin disability.  Following service, the 
private medical records show treatment in September 1990 for 
a rash on the veteran's legs.  He believed it was related to 
medication he had taken.  No diagnosis was provided.  In 
January 1995 he sought treatment for skin lesions primarily 
on the forearms and hands, as well as on the face and nose.  
The lesions appeared to mostly be senile keratosis with one 
or two that looked cancerous.  He was referred to another 
physician for removal.  

The evidence associated with the claims folder at the time of 
the last final March 2003 rating decision also included a 
January 2003 VA dermatology clinic note.  It was noted that 
he had seen three dermatologists in the past, the first in 
1995.  They all treated his actinic keratosis with liquid 
nitrogen.  The veteran reported having been in Vietnam for 
eight to nine months, wearing his shirt with his sleeves 
rolled up.  He had been in the jungle with numerous 
pesticides and Agent Orange exposure.  Clinical findings of 
red keratotic plaques were noted on his forearms, dorsal 
hands, ears and temples.  The examiner assessed actinic 
keratosis lesions which were precancers.  The examiner 
commented that these are usually a result of sun exposure and 
scheduled the veteran for treatment.  The examiner stated "I 
do not know if any of the chemicals he was exposed to would 
cause him to be at increased risk for skin cancer."

Evidence submitted since the last final decision in March 
2003 includes VA outpatient treatment records, a duplicate 
copy of a January 2003 dermatology clinic note, and the 
veteran's hearing testimony in July 2007.

The duplicate copy of a January 2003 dermatology clinic note 
is not new and material evidence.  Duplicate statements or 
documents, by their very nature, are not new and material.  
38 C.F.R. § 3.156.

VA outpatient treatment records show that in July 2004 the 
veteran reported, at a follow-up appointment for an unrelated 
service-connected disorder, that skin cancers were coming 
back on his arms and face.  He had them removed several times 
before by a private care provider but had not followed up 
since the last time.  

At a dermatology consult in February 2005, the veteran was 
diagnosed with seven actinic keratosis to face and arms.  
Although this evidence is new, having not been previously 
considered, it is not material as it is not probative of the 
issue at hand.  It does not link the veteran's actinic 
keratosis to service or to exposure to Agent Orange in 
service.  

The veteran testified in July 2007 that during his service in 
Vietnam he was out in the bush, exposed to the sun and 
elements for approximately nine months.  He felt that his 
skin condition was due to exposure to Agent Orange as he had 
been in locations where Agent Orange had been dropped and it 
had been around him.  Post service he mostly worked as a 
truck driver.  He was first diagnosed with actinic keratosis 
approximately in 1992.  He described only doing normal 
outdoor activities post service when he would have been out 
in the sun.  He claimed that he did not get sunburned but 
turned brown and contended that the lesions he had were the 
result of exposure to Agent Orange.  Although at a medical 
health visit in May 2005, the veteran reported a personal 
history of malignant melanoma of his skin, at his personal 
hearing he testified that none of the lesions had been 
cancerous.  He had recently seen a dermatologist and had 
treatment for additional pre-cancerous lesions.  

As the evidence detailed above fails to addresses the 
relationship between a current disability and active service, 
it does not relate to ran unestablished fact necessary to 
substantiate the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the veteran's request to reopen a claim of 
entitlement to service connection for actinic keratosis must 
be denied.
In so finding, the Board recognizes the veteran's sincere 
belief that his current skin symptoms are related to the 
herbicide exposure in service.  However, there is no 
indication, however, that the veteran has medical expertise 
regarding his condition.  As such, he is not deemed competent 
to offer evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Furthermore, the veteran's lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In summary, the Board finds that the evidence received 
subsequent to the March 2003 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for actinic keratosis due 
to exposure to Agent Orange.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence not having been received, the 
veteran's request to reopen his claim for entitlement to 
service connection for actinic keratosis due to exposure to 
Agent Orange is denied.


REMAND

The veteran seeks entitlement to a rating in excess of 50 
percent for PTSD.  He testified in July 2007 that his 
symptoms related to PTSD had worsened.  His spouse also 
testified that she had observed that the veteran's symptoms 
had worsened since the last VA Compensation and Pension (C&P) 
examination in 2004.  She also testified that the veteran had 
been seen for a regularly scheduled follow-up visit in March 
or April of 2007.  As the veteran claims that his symptoms 
have worsened a current C&P examination should be scheduled.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  In addition, the last VA outpatient treatment records 
in the claim file are dated in August 2005 and the outpatient 
treatment records for PTSD from that date to the present 
should be obtained and associated with the claims file.  
38 C.F.R. § 3.159(c)(4) (2006).  

When seen at the Tuscaloosa VA Medical Center in April 2004 
and August 2005, the veteran stated that he still was seeing 
his individual therapist back home for PTSD.  These treatment 
records should be requested for inclusion in the veteran's 
claims file.  

Further, during the pendency of this appeal, in March 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must also include a provision pertaining to 
the rating of the disability and the effective date of an 
award.  The Board notes that the veteran has been previously 
provided notice in November 2004 under the provisions of the 
VCAA; however the record reflects that the RO has not 
provided notice as to possible disability rating or effective 
date that might be assigned.  Thus, additional notice must be 
sent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Further notify the veteran of information 
and evidence that VA will seek to obtain 
and information and evidence that he is 
expected to provide.  

2. After obtaining the necessary 
authorization and identifying 
information, request the veteran's 
treatment records for PTSD from his 
private therapist.

3. Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and severity of his PTSD.  The 
examiner should comment on the degree to 
which the veteran's PTSD symptoms cause 
social and occupational impairment.  The 
examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a Global Assessment of 
Functioning score related to the 
veteran's PTSD symptomatology.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request, and the 
examination report should clearly 
indicate that such review has occurred.

4. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


